Citation Nr: 1016120	
Decision Date: 04/30/10    Archive Date: 05/07/10

DOCKET NO.  08-13 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from August 1977 to January 
1981 and from February to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Columbia RO 
that, in part, denied service connection for sleep apnea.  In 
December 2008, the Veteran testified at a local hearing before a 
Decision Review Officer (DRO); a transcript of this hearing is 
associated with the claims file.  In September 2009, the matter 
was remanded for additional development.


FINDINGS OF FACT

A preponderance of the evidence is against a finding that the 
Veteran's sleep apnea is related to his service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 5 
elements of a service connection claim (i.e., to include the 
rating assigned and the effective date of award).

A June 2006 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of his claim consistent with the laws and regulations outlined 
above.  In this regard, the letter informed him of the evidence 
and information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence in 
support of his claim, and the assistance that VA would provide to 
obtain information and evidence in support of his claim.  He was 
also provided notice regarding disability ratings and effective 
dates of awards.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The 
Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for a VA examination in 
February 2010.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").  The examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
VA's duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

Analysis

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
Veteran's sleep apnea is not related to his service and the claim 
will be denied.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran's service treatment records are 
silent for complaints, findings, or diagnosis of sleep apnea.  

At a December 2008 DRO hearing, he testified to the effect that 
he first became aware that he snored a lot during Desert Storm 
and that he kept others in his tent from getting rest.  After 
service, he was diagnosed with sleep apnea.  

In support of his contention, the Veteran submitted a lay 
statement in December 2008 from a serviceman who stated that the 
Veteran sometimes talked in his sleep or snored during their tour 
in 1991.  A July 2006 statement from his wife indicated that the 
Veteran had difficulty falling and staying asleep.

An October 2006 VA psychiatric treatment record indicate the 
Veteran complained of poor sleep.  In May 2007, he complained of 
continuing insomnia, snoring, and waking up with shortness of 
breath.  The assessment included sleep apnea.  

September and October 2007 private treatment records indicate he 
underwent a sleep study, which revealed significant impairment in 
the Veteran's ability to breathe while asleep.  He was given a 
CPAP machine.  

On February 2010 VA examination, the Veteran's claims file was 
reviewed.  The examiner noted the lay statements and the 
diagnosis of obstructive sleep apnea.  The examiner noted that 
the Veteran reported a sleep disorder that was multifaceted.  
Taking into consideration the lay statement and the other 
evidence of record, the examiner opined that that there was no 
evidence to support that his sleep apnea was the result of his 
military service.  She also commented that the Veteran's obesity 
may be a contributing factor and that there were other factors 
that contributed to his loss of sleep such as PTSD.  There was no 
clear cut information that suggested that his obstructive sleep 
apnea was secondary to his service.  
The Board finds that the record indicates that the Veteran's 
sleep difficulties are due, in part, to the diagnosis of 
obstructive sleep apnea; however, there is no competent (medical) 
evidence that relates this disorder to his service.  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

The only medical opinion of record that addressed the etiology of 
his obstructive sleep apnea is against the claim.  The opinion 
took into account an examination, a review of the record, and lay 
evidence, and was supported by a rationale.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of the veteran's claims folder).

The Board considered the lay evidence that noted symptoms of 
snoring in service and sleep difficulty postservice.  The Veteran 
is competent to testify as to what symptoms he experienced and 
his wife and the serviceman are competent to report what they 
observed.  "Competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a claim 
for an increased disability evaluation); see Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Under certain circumstances, he may also be competent to 
identify a medical condition.  See Jandreau v. Nicholson, 492 
F.3d. 1372 (2007).  The present case does not involve such 
circumstances.  Thus, while the lay evidence in this case may 
suggest continuing symptomatology, it is not competent to 
establish a diagnosis or a nexus between the disability and 
service.  The disability at issue is not one that lends itself to 
being capable of a lay diagnosis or lay nexus evidence.  Where 
the determinative issue involves a question of a diagnosis or is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
While the Veteran believes his sleep apnea is related to his 
service, there is simply no evidence in this case that he possess 
the medical training and expertise necessary to render an opinion 
of this nature.  The VA examiner, who does possess the knowledge 
and training to offer a nexus opinion, found no relationship to 
the reports of sleeping difficulty in service to his current 
disability.  

The preponderance of the evidence is against the claim, and 
service connection for sleep apnea must be denied.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


